Exhibit 10.25

 

SHARE UNIT PLAN

FOR NON-EMPLOYEE DIRECTORS (2007)

 

Section 1  Purpose

 

The Share Unit Plan for Non-Employee Directors (2007) (the “Plan”) is intended
to enhance the ability of TC PipeLines GP, Inc. (the “General Partner”) to
attract and retain high quality individuals to serve as members of the Board and
to promote a greater alignment of interests between non-employee members of the
Board and unitholders of the Partnership.  The Plan is effective as of
October 18, 2007.

 

Section 2  Definitions

 

For the purposes of the Plan:

 

(a)                                  “Affiliate” With respect to any person, any
other person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified person.

 

(b)                                 “Agreement” means, with respect to a
particular Eligible Director or Participant, the written agreement, as amended
from time to time, entered into between the General Partner and such Eligible
Director pursuant to Section 5 hereof, substantially in the form of agreement
set out in Appendix A attached hereto;

 

(c)                                  “Aggregate Purchase Price” has the meaning
assigned thereto in Section 8.6 hereof;

 

(d)                                 “Annual Retainer Fee” means the portion,
expressed in dollars, of the annual retainer fee, annual committee chair
retainer fee and the annual Board and committee attendance fee, which would, but
for the Plan, be payable in cash by the General Partner to an Eligible Director
for approximately one year of service as a member of the Board beginning on the
date of the annual meeting of the General Partner at which the Board is elected
and ending on the date immediately preceding the date of the following annual
meeting of the General Partner, and for greater certainty, Annual Retainer Fee
shall exclude amounts received by an Eligible Director as a reimbursement for
expenses incurred in attending meetings and any other fee which may be payable
by the General Partner to an Eligible Director;

 

(e)                                  “Beneficiary” means an individual who, on
the date of a Participant’s death, is the person who has been designated in
accordance with Section 13.1 hereof and the laws applicable to the Plan, or
where no such individual had been validly designated by the Participant, or
where the designated individual does not survive the Participant, the
Participant’s legal representative;

 

(f)                                    “Board” means the Board of Directors of
the General Partner;

 

(g)                                 “Broker” has the meaning assigned thereto in
Section 11.1 hereof;

 

--------------------------------------------------------------------------------


 

(h)                                 “Common Unit” means a common unit
representing a limited partnership interest in TC PipeLines, LP (the
“Partnership”), or any subsequent security to which the Common Units have been
converted, exchanged or changed as reasonably determined by the Board;

 

(i)                                     “Eligible Director” has the meaning
assigned thereto in Section 4 hereof;

 

(j)                                     “Entitlement Date” has the meaning
assigned thereto in Section 8.1 hereof as it may be adjusted pursuant to
Section 8.2 hereof;

 

(k)                                  “Fair Market Value” of a Common Unit means,
as of any date, the value of Common Unit determined as follows:

 

(A)                              If the Common Unit is listed on any established
stock exchange or a national market system, including without limitation the
Nasdaq National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such unit (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the market trading day on the time of determination (or if that is not a trading
day, the most recently concluded trading day) as reported in The Wall Street
Journal or such other source as the Board deems reliable;

 

(B)                                If the Common Unit is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Common Unit shall be the mean between the high bid and low
asked prices for the Common Unit for the market trading day on the time of
determination (or if that is not a trading day, the most recently concluded
trading day), as reported in The Wall Street Journal or such other source as the
Board deems reliable; or

 

(C)                                In the absence of an established market for
the Common Unit, the Fair Market Value thereof shall be determined in good faith
by the Board.

 

(l)                                     “Participant” means an Eligible Director
who has been credited Share Units under the Plan;

 

(m)                               “Plan” means The TC PipeLines GP, Inc. Share
Unit Plan for Non-Employee Directors (2007), as amended and restated from time
to time;

 

(n)                                 “Price per Common Unit” has the meaning
assigned thereto in Section 8.6 hereof;

 

(o)                                 “Payment Period” means any of the four
quarters of any financial year of the General Partner, and which, on the
effective date hereof, end on March 31, June 30, September 30 and December 31;

 

(p)                                 “Quarterly Retainer Fee” means the amount,
expressed in dollars, representing up to twenty-five (25%) of the Annual
Retainer Fee which would, but for the Plan,

 

2

--------------------------------------------------------------------------------


 

be payable in cash on the last day of each Payment Period by the General Partner
to an Eligible Director, or if, with respect to any Payment Period, an Eligible
Director has served as a member of the Board for a number of days that is less
than the full Payment Period, the amount, expressed in dollars, which is the
product of: (i) the quotient determined by dividing:  (A) the number of days in
the particular Payment Period during which the Eligible Director served as a
member of the Board, by (B) the aggregate number of days in the particular
Payment Period; and (ii) the amount, expressed in dollars, of the quarterly
retainer fee which would otherwise have been payable for such Payment Period had
the Eligible Director served as a member of the Board for the full Payment
Period;

 

(q)                                 “Reference Date”, with respect to any
Payment Period, means the date which shall be used to determine, on a quarterly
basis, the Fair Market Value of a Common Unit for purposes of determining the
number of Share Units to be credited, for such Payment Period, to a
Participant’s account pursuant to Sections 6 and 7 hereof, which date shall be,
unless otherwise determined by the Board, the last trading day of such Payment
Period on which the Fair Market Value of a Common Unit may be determined;

 

(r)                                    “Share Unit” means a unit credited by
means of a bookkeeping entry on the books of the Partnership to a Participant’s
account in accordance with the terms and conditions of the Plan;

 

(s)                                  “Subsidiary” means any corporation,
partnership or joint venture a majority of whose shares or ownership interests
normally entitled to vote in electing directors or selecting persons charged
with managing the business and affairs of such entity is owned directly or
indirectly by the Partnership, the General Partner or its parent, TransCanada
Corporation; and

 

(t)                                    “Termination of Board Service” means the
earliest date on which both of the following conditions are met: the Participant
(1) has ceased to be an Eligible Director, and (2) is neither an employee of the
Partnership, the General Partner or any of their Affiliates nor a member of the
board of an Affiliate.  With respect to a Participant who is a U.S. taxpayer,
“Termination of Board Service” shall have the same meaning as a “separation from
service” under section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

 

Section 3  Administration of the Plan

 

Except where otherwise expressly provided herein, the Plan shall be administered
by the Board and shall be subject to applicable corporate and securities law and
policy requirements.  All expenses of administration of the Plan shall be borne
by the General Partner, including the purchase price of and any reasonable
brokerage fees relating to the purchase of Common Units under the Plan.

 

Section 4  Eligibility

 

The Plan shall apply to all members of the Board who, on or at any time after
the effective date of the Plan, and for so long as they continue to serve as
members of the Board, are not

 

3

--------------------------------------------------------------------------------


 

otherwise employees of the General Partner, TransCanada Corporation or any of
their Affiliates and have elected to participate in the Plan (each, an “Eligible
Director”).

 

Section 5  Execution of Agreement

 

Each Eligible Director shall, as soon as practicable after the effective date of
the Plan or after the date on which such Eligible Director is elected or
appointed for the first time, enter into an Agreement with the General Partner
substantially in the form of the Agreement set out in Appendix A attached
hereto.  Such Agreement shall set out certain rights and obligations of the
parties thereto with respect to the Share Units which shall, under the Plan, be
credited to the account of a Participant and shall remain in full force and
effect until all such Share Units shall have been redeemed.

 

Section 6  Deferral of Annual Retainer Fees and Grants of Additional Share Units

 

6.1                                                                              
Each Eligible Director may choose to have credited to his or her account under
the Plan, zero to 100 percent of his or her Annual Retainer Fee (or the portion
thereof applicable to service of less than an entire term of approximately one
year), in the form of Share Units in lieu of being paid such portion of his or
her Annual Retainer Fee (or the portion thereof applicable to service of less
than an entire term of approximately one year) in cash.  In order to exercise
this option, each such Eligible Director shall notify the Corporate Secretary of
the General Partner before the commencement of the first calendar year for which
such option is exercised; provided, however, that with respect to any new
Eligible Director, elections in respect of the portion of the Annual Retainer
Fee subsequently payable in the year in which he or she becomes a Director for
services to be performed after such election shall be effective if made within
30 days after becoming an Eligible Director.  Thereafter, such Eligible Director
shall remain a Participant in the Plan in respect of his or her Annual Retainer
Fee until the election is withdrawn by him or her for a subsequent calendar
year.  The Corporate Secretary of the General Partner shall make inquiries on
this matter to each Eligible Director in November of each year.

 

6.2                                                                              
The number of Share Units (including fractional Share Units) to be credited on a
quarterly basis to the account of an Eligible Director who has exercised his or
her option under Section 6.1 hereof with respect to any particular Payment
Period, shall be equal to the quotient determined by the following formula:

 

Quarterly Retainer Fee

Fair Market Value of Common Unit

 

where:

 

i.                  Quarterly Retainer Fee is all or a portion of the entire
amount, expressed in dollars, of the Eligible Director’s Quarterly Retainer Fee
which would, but for the Plan, have been paid in cash with respect to such
Payment Period; and

 

ii.               Fair Market Value of Common Unit is the Fair Market Value of a
Common Unit on the Reference Date for such Payment Period.

 

6.3                                                                              
The Board may, at any time in satisfaction of fees other than Annual Retainer
Fees that may be payable to Eligible Directors in their capacity as members of
the Board or

 

4

--------------------------------------------------------------------------------


 

otherwise in respect of their service as members of the Board, grant additional
Share Units to Eligible Directors who have elected to receive Share Units.  In
the case of Eligible Directors who have not served a full term of approximately
one year, the Board may grant additional Share Units on a pro rata basis to such
Eligible Directors. Share Units granted pursuant to this Section 6.3 shall be
credited to the applicable Eligible Director’s account under the Plan as at the
date specified by the Board.  Notwithstanding the foregoing, with respect to any
Participant who is a U.S. taxpayer, the Board shall exercise this discretion
within the time periods required under Section 409A.

 

6.4                                                                              
A Participant who becomes an employee of the General Partner or TransCanada
Corporation (other than in his or her capacity as a member of the Board) or a
Subsidiary, shall no longer be eligible to have Share Units credited to his or
her account under the Plan.  However, Share Units already credited to such
person’s account shall remain governed by the Plan and the Agreement.

 

Section 7  Distribution-like Amounts

 

A Participant’s account shall, from time to time during the term of the
Participant’s Agreement, including the period following Termination of Board
Service and until the Entitlement Date referred to in Section 8 hereof (even if
the Entitlement Date a Participant elects pursuant to Section 8.1 falls between
the record date for a distribution on the Common Units and the related
distribution payment date), be credited, effective on each of the payment dates
referred to below or on the Entitlement Date, as the case may be, with such
number of additional Share Units equal to the quotient determined by the
following formula:

 

(Declared Distributions x Number of Share Units)

Fair Market Value of Common Units

 

where:

 

i.                  Declared Distributions are one hundred percent (100%) of
each distribution declared and paid by the Partnership on its Common Units on a
per share basis (excluding stock dividends, but including distributions which
may be paid in cash or in shares at the option of the unitholder);

 

ii.               Number of Share Units are the number of Share Units recorded
in the Participant’s account on the record date for the payment of any such
distribution; and

 

iii.            Fair Market Value of Common Units is the Fair Market Value of a
Common Unit on the payment date for such distribution, or if such payment date
is not a trading date, on the preceding trading date, with fractions computed to
four decimal places.

 

5

--------------------------------------------------------------------------------


 

Section 8  Redemption of Share Units

 

8.1                                                                              
Election of Entitlement Date

 

Participants shall redeem all of their Share Units on the respective Entitlement
Dates elected in accordance with the following provisions:

 

(a)          Payouts to Participants who are not U.S. Taxpayers.  The value of
the Share Units credited to the account under the Plan of each Participant who
is not a U.S. taxpayer shall be redeemable by the Participant (or where the
Participant has died, his Beneficiary) at the Participant’s option (or after the
Participant’s death, at the option of his Beneficiary) following the
Participant’s Termination of Board Service by providing written notice of
redemption to the Corporate Secretary of the General Partner specifying one of
the dates specified in Section 8.1(c).  The date so specified shall be the
Participant’s “Entitlement Date”.

 

(b)         Payouts to Participants who are U.S. Taxpayers.  Participants who
are U.S. taxpayers shall provide a written election to the Corporate Secretary
of the General Partner prior to the end of each year that they are a
Participant, fixing a single payout date following Termination of Board Service
with respect to Share Units to be earned in the calendar year commencing
immediately following the year in which such election is made; provided,
however, that with respect to any new Participant an election as to a payout
date in respect of Share Units subsequently earned in the year in which he or
she becomes a Participant for services to be performed after such election shall
be effective if made within 30 days after becoming an Eligible Director. Any
applicable payout date applicable to Share Units of a Participant under this
Section 8.1(b) shall be the Participant’s “Entitlement Date” with respect to
those Share Units. For clarity and as an example, a Participant might make an
election in 2007 for Share Units that Participant will earn in 2008 and in 2008,
may elect a different Entitlement Date for Share Units that Participant will
earn in 2009.

 

(c)          The permitted Entitlement Dates that a Participant elects pursuant
to Sections 8.1(a) and (b) above, shall be the end of the first, second, third
or fourth calendar quarter following the date of Termination of Board Service. 
If no payout date is elected with respect to any Share Units, then the payout
dates in respect of such Share Units shall be the end of the first calendar
quarter following the date of Termination of Board Service.  In the case of
Section 8.1(a) such notice shall be given within 60 days following the date of
Termination of Board Service.

 

8.2                                                                              
Adjustments to Entitlement Date

 

In the event any of the following provisions apply, the Entitlement Date elected
by the Participant pursuant to Section 8.1 may be adjusted.  In that case, the
term ‘Entitlement Date’ shall mean the adjusted Entitlement Date, adjusted in
accordance with this Section 8.2.  Notwithstanding anything in this Section 8.2
to the contrary, with respect to Participants who are U.S. taxpayers, the
adjusted Entitlement Date shall not be extended to a date beyond that permitted
under Section 409A (and the regulations promulgated thereunder).

 

(a)                                  Unavailable Data. In the event that the
General Partner is unable, by a Participant’s elected or adjusted Entitlement
Date, to compute the final number of Share Units credited to such Participant’s
account by reason of the fact that any data required in order to

 

6

--------------------------------------------------------------------------------


 

compute the Fair Market Value of a Common Unit has not been made available to
the General Partner, then the Entitlement Date shall be the trading day next
following the date on which such data is made available to the General Partner.

 

(b)                                 Undisclosed Material Information. Without
limiting the generality of Section 14, subject to Section 8.5 and
notwithstanding any other provision of the Plan, if, in the opinion of the
Board, there is a material fact or a material change concerning the business and
affairs of the Partnership, its Affiliates or Common Units (where “material
fact” and “material change” have the meanings given under applicable securities
legislation) that has not been generally disclosed to the public, on the
Participant’s Entitlement Date such Participant’s Entitlement Date shall be
postponed and no Common Units shall be purchased hereunder on behalf of such
Participant until such time as, in the opinion of the Board, such material fact
or material change has been generally disclosed to the public or has ceased to
exist.

 

8.3                                                                              
Receipt of Common Units

 

If no election is made under Section 8.6, the General Partner shall arrange for
a Participant, or a Participant’s Beneficiary, as the case may be, to receive
Common Units in satisfaction of, and in an number equal to, the number of Share
Units recorded in the Participant’s account on the Entitlement Date, subject to
any adjustments pursuant to Section 17 hereof and reduced as necessary to
reflect any applicable withholding taxes and other source deductions required by
law to be withheld or deducted by the General Partner in connection with the
redemption of the Participant’s Share Units. Such Common Units shall be
purchased in accordance with Sections 8.4 and Section 11 hereof.

 

8.4                                                                              
Purchase of Common Units on Open Market

 

Prior to 11:00 a.m. on the Entitlement Date, the General Partner shall notify
the Broker as to the number of Common Units to be purchased by the Broker on
behalf of the Participant on the open market.  As soon as practicable
thereafter, the Broker shall purchase, on the open market, the number of Common
Units which the General Partner has requested the Broker to purchase and shall
notify the Participant and the General Partner of: (a) the aggregate purchase
price (“Aggregate Purchase Price”) of the Common Units, (b) the purchase price
per Common Unit or, if the Common Units were purchased at different prices, the
average purchase price (computed on a weighted average basis) per Common Unit
(“Price per Common Unit”), (c) the amount of any related reasonable brokerage
commission, and (d) the settlement date for the purchase of the Common Units,
which settlement date shall not be later than the date specified in Section 8.5
hereof.  On the settlement date, upon payment of the Aggregate Purchase Price
and related reasonable brokerage commissions by the General Partner, the Broker
shall deliver to the Participant or to the Participant’s representative, the
certificate representing the Common Units.  Any entitlement to fractional Share
Units shall be paid in cash based on the Price per Common Unit.

 

8.5                                                                              
Delivery & Payment Date

 

Notwithstanding any other provision of the Plan, all Common Units to be
purchased and delivered and all payments payable to or in respect of a
Participant’s Share Units hereunder, shall be delivered or paid in accordance
with the Participant’s election of an Entitlement Date pursuant to Section 8.1,
but in no event later than December 31 of the calendar year following the year
in which the Participant’s Termination of Board Service occurs.

 

7

--------------------------------------------------------------------------------


 

8.6                                                                              
Election for Cash in Lieu of Common Units.

 

The Participant or the Participant’s Beneficiary may elect, by providing written
notice to the Corporate Secretary of the General Partner within 60 days of the
Participant’s Termination of Board Service, to receive the value of that
Participant’s Share Unit entitlement, as of the Entitlement Date, which is
determined in accordance with Section 8.1(a) or (b) as applicable, in one lump
sum cash payment (rather than receive Common Units) less any applicable
withholdings, and the General Partner shall be fully discharged in making such
cash payment.  If the Participant or the Participant’s Beneficiary provides the
notice contemplated by this Section 8.6, the General Partner shall pay the value
of the Share Units credited to the Participant’s account under the Plan,
computed as of the Entitlement Date. The lump sum cash payment, for the purpose
of this Section 8.6, will be equivalent to the product determined by the
following formula:

 

Share Units X Fair Market Value of a Common Unit

 

where:

 

Share Units means the number of Share Units standing to the credit of the
Participant on the Entitlement Date; and

 

Fair Market Value of a Common Unit has the meaning given to it in
Section 2(k) hereof.

 

Section 9  Participant’s Account

 

The General Partner shall maintain in its books, an account for each Participant
which records the number of Share Units standing to the credit of the
Participant.  Share Units will be fully vested upon being credited to a
Participant’s account and the Participant’s entitlement to payment of Share
Units at the termination date shall not thereafter be subject to satisfaction of
any requirements as to any minimum period of service as a member of the Board.
Upon redemption of the Share Units by way of receipt of Common Units as provided
for under Section 8.3 hereof or a cash payment as provided for under Section 8.6
hereof, such Share Units shall be cancelled and the number of Share Units
standing to the credit of the Participant shall be reduced to reflect the
cancellation of such Share Units. A written confirmation of the balance in the
account shall be mailed by the General Partner to the Participant at least
annually.

 

Section 10  Effective Date of the Plan

 

The effective date of the Plan shall be October 18, 2007.

 

Amendments to and Suspension or Termination of the Plan

 

10.1                                                                        The
Board may, from time to time, amend, suspend or terminate the Plan in whole or
in part; however, any such amendment, suspension or termination shall not
adversely affect the rights of any Participant under any Agreement existing at
the time of such amendment, suspension or termination without the consent of the
affected Participant.

 

8

--------------------------------------------------------------------------------


 

Section 11  Purchases on the Open Market

 

11.1                                                                       
Purchases of Common Units pursuant to the Plan shall be made on the open market
by a broker who is independent from the Partnership and who is a member of The
National Association of Securities Dealers (the “Broker”).  The Participant who
wishes to redeem his or her Share Units under the Plan, shall designate a Broker
to purchase Common Units on the open market and any such designation may be
changed by the Participant from time to time.  Upon designation of the Broker,
or at any time thereafter, the General Partner may elect to provide the
designated Broker with a letter agreement to be entered into and executed by the
Broker, Participant and General Partner and such letter agreement would set
forth, inter alia:

 

(i)                                     the Broker’s concurrence to being
designated to act for the Participant, to acting for the Participant and dealing
with the Participant’s account in accordance with customary trade practice with
a view to obtaining the best share price for the Participant, and to delivering
to the Participant, or his/her representative or Beneficiary as the case may be,
the share certificate for the Common Units purchased, upon payment by the
General Partner of the purchase price and related reasonable and customary
brokerage commission; and

 

(ii)                                  the Partnership’s agreement to notify the
Broker of the number of Common Units to be purchased and to pay the purchase
price and the related reasonable and customary brokerage commission in
connection with the purchase of the Common Units,

 

provided however, that no terms of said letter agreement shall have the effect
of making the Broker or deeming the Broker to be an agent of the Partnership,
General Partner or an affiliate of (or not independent from) the Partnership for
purposes of any applicable corporate, securities or stock exchange requirement.

 

11.2                                                                        The
Share Units, and any related Common Units that may be delivered under the Plan,
have not been registered under the U.S. Securities Act of 1933 as of the
effective date of the Plan, and the Partnership or General Partner has no
obligation to register such units or shares.  The said Common Units may not be
offered or sold in the United States unless registered or an exemption from
registration is available.

 

Section 12  Rights of Participants

 

12.1                                                                       
Except as specifically set out in the Plan or an Agreement, no Eligible
Director, Participant or other person shall have any claim or right to any
Common Units or any other benefit in respect of Share Units granted pursuant to
the Plan.

 

12.2                                                                       
Under no circumstances shall Share Units be considered Common Units nor shall
they entitle any Participant to exercise voting rights or any other rights
attaching to the ownership of the Common Units, nor shall any Participant be
considered the owner of the Common Units until after the date of the purchase of
such Common Units on the open market.

 

9

--------------------------------------------------------------------------------


 

12.3                                                                       
Neither the Plan nor any grant thereunder shall be construed as granting a
Participant a right to be retained as a director of the General Partner or a
claim or right to any future grant of Share Units.

 

Section 13  Death of Participant

 

13.1                                                                          
Subject to the requirements of applicable laws, a Participant may designate in
writing, a person who is a dependant or relation of the Participant as a
beneficiary to receive any benefits payable or due to the Participant under the
Plan, upon the death of such Participant.  The Participant may, subject to
applicable laws, change such designation from time to time.  Such designation or
change shall be in such form and executed and filed in such manner as the Board
may, from time to time, determine.

 

13.2                                                                          
In the event of a Participant’s death, any and all payments with respect to
Share Units then credited to such Participant’s account under the Plan shall
become payable to the Participant’s Beneficiary in accordance with Section 8
hereof.

 

Section 14  Compliance with Applicable Laws

 

Any obligation of the General Partner with respect to the Common Units pursuant
to the terms of the Plan, is subject to compliance with all applicable laws and
the rules of any stock exchange on which units of the Partnership are listed.
 Should the General Partner determine that it is not feasible to arrange for
purchase and delivery of Common Units to the Participant in accordance with
Section 8 in satisfaction of Share Units by reason of any such laws, such
obligation shall be satisfied by means of an equivalent cash payment, calculated
in accordance with the provisions of Section 8.6.  The Participant shall comply
with all such laws and furnish the General Partner with any and all information
and undertakings as may be required to ensure compliance therewith.

 

Section 15  Withholding Taxes

 

The General Partner shall be entitled to deduct any amount of withholding taxes
and other withholdings from any amount paid or credited hereunder, which taxes
shall reduce the amounts to which the Participant is entitled.

 

Section 16  Transferability

 

In no event may the rights or interests of a Participant under the Plan be
assigned, encumbered, pledged, transferred or alienated in any way, except to
the extent that certain rights may pass to a Beneficiary upon death of a
Participant, by will or by the laws of succession and distribution.

 

Section 17  Alteration of Number of Share Units Subject to the Plan

 

17.1                                                                        In
the event that the Common Units are subdivided or consolidated into a different
number of Common Units, or a dividend that is payable in Common Units (rather
than in cash or in shares at the option of the shareholder) is declared on the
Common Units, the number of Share Units then recorded in the Participant’s
account shall be adjusted to equal the number of Common Units which would be
held by the Participant immediately after the dividend, subdivision or
consolidation, should the Participant have held a number of Common Units equal
to the number of Share Units recorded in the

 

10

--------------------------------------------------------------------------------


 

Participant’s account on the record date fixed for such dividend, or the
effective date of such subdivision or consolidation.

 

17.2                                                                        In
the event that the outstanding Common Units are changed into, or exchanged for a
different number or kind of securities of the Partnership or of another entity,
whether through an arrangement, amalgamation or other similar statutory
procedure, or a share recapitalization, then there shall be substituted for each
Common Unit referred to in the Plan, the kind of securities into which each
outstanding Common Unit shall be so changed or exchanged and an equitable
adjustment shall be made, if required, in the number of Share Units then
recorded in the Participant’s account. Any such adjustment will be reasonably
determined by the Board and will be effective and binding for all purposes.

 

17.3                                                                        In
the event there is any distribution to all or substantially all the holders of
Common Units of:

 

(i)                                     equity interests of any class other than
Common Units and other than equity interests distributed as a dividend which may
be paid in shares at the option of the shareholder;

 

(ii)                                  rights, options or warrants other than
rights, options or warrants to subscribe for or purchase Common Units (or
securities convertible or exchangeable into Common Units) for a period of not
more than 45 days at a price per Common Unit (or having a conversion or exchange
price per Common Unit) of not less than 95% of the current market price of a
Common Unit on the record date for such distribution;

 

(iii)                               instruments of indebtedness of the
Partnership; or

 

(iv)                              assets (excluding dividends paid in the
ordinary course),

 

then, in each such case, an equitable adjustment shall be made in the number of
Share Units then recorded in a Participant’s account, such adjustment will be
reasonably determined by the Board and will be effective and binding for all
purposes.

 

17.4                                                                        In
the case of any substitution, change or adjustment as provided for in this
section, the variation shall generally require that the dollar value of the
Share Units then recorded in the Participant’s account prior to such
substitution, change or adjustment will be proportionately and appropriately
varied so that it be equal to such dollar value after the variation.  The
“dollar value” for this purpose means the number of Share Units recorded on the
day immediately prior to the date such substitution, change or adjustment is
made multiplied by the Fair Market Value of a Common Unit determined on that
same day.

 

17.5                                                                        In
the event that, at the time contemplated for the purchase of Common Units under
the Plan, there is no public market for the Common Units or for securities
substituted therefor as provided by this section, the obligations of the General
Partner under the Plan shall be met by a payment in cash in such amount as is
reasonably determined by the Board to be fair and equitable in the
circumstances.

 

11

--------------------------------------------------------------------------------


 

17.6                                                                       
Notwithstanding any other provision of the Plan, in no event shall any amount be
paid to, or in respect of, a Participant under the Plan or pursuant to any other
arrangement, and no Share Units will be granted nor will any credit be made to
Participant’s account under the Plan to compensate for a downward fluctuation in
the price of the Common Units, nor will any other form of benefit be conferred
upon, or in respect of, a Participant for such purpose.

 

Section 18  Unfunded Plan

 

Unless otherwise determined by the Board, the Plan shall be unfunded.  To the
extent that any person holds any rights by virtue of an election under the Plan,
such rights, unless otherwise determined by the Board, shall be no greater than
the rights of an unsecured general creditor of the General Partner.

 

Section 19  Governing Law

 

The Plan shall be governed by, and interpreted in accordance with, the laws in
force in the State of Delaware.

 

12

--------------------------------------------------------------------------------


 

Appendix A

 

The TC PipeLines GP, Inc.

Share Unit Plan for Non-Employee Directors (2007)

 

THIS AGREEMENT is made effective this • day of •, 2007,

 

BETWEEN:

 

TC PipeLines GP, Inc. a corporation incorporated under the laws of Delaware
having its registered office in Wilmington, Delaware

 

(hereinafter called the “General Partner”)

 

AND

 

[Name of Participant], residing at

[Address]

[City, State]

 

(hereinafter called the “Participant”)

 

PURSUANT TO THE TC PIPELINES GP, INC. SHARE UNIT PLAN FOR NON-EMPLOYEE DIRECTORS
(2007) OF THE GENERAL PARTNER AS AMENDED FROM TIME TO TIME (THE “PLAN”) AND FOR
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS:

 

1.                                       This Agreement sets out the terms,
conditions and restrictions which, together with the terms, conditions and
restrictions set out in the Plan, shall govern the rights and obligations of the
parties hereto with respect to all of the Share Units which shall be credited to
the Participant’s account under the Plan while the Participant remains an
Eligible Director, as well as with respect to the delivery of Common Units to
the Participant in compliance with the terms of the Plan; defined terms not
otherwise defined herein shall have the same meaning as in the Plan, the text of
which as at the date of this Agreement is attached hereto under Schedule A.

 

2.                                       As set out in Section 11 of the Plan,
the Broker shall be designated by the Participant by a written notification to
the General Partner under Section 3 hereof.  Any designation shall include the
name and address, telephone and fax numbers of the Broker.

 

3.                                       Any notices to the General Partner
under this Agreement shall be sent to the address indicated below, unless notice
of change of address is given by the General Partner to the Participant in
accordance with this Section 3.  Any notices to the Participant under this
Agreement shall be sent, and delivery of Common Units in respect of Share Units
shall be made, to the address indicated below, unless notice of change of
address is given by the Participant to the General Partner in accordance with
this Section 3.  Any notices under this Agreement or the Plan shall be given by
registered mail, facsimile, courier service or personal delivery as follows:

 

13

--------------------------------------------------------------------------------


 

With respect to the General Partner:

 

450 – 1 Street SW

Calgary, Alberta

T2P 5H1

Attention:  Corporate Secretary

Facsimile number:                                                 (403) 920-2460

 

With respect to the Participant:

 

Mr./Ms.[Name]

[Address]

[City, State, Zip Code] United States

Facsimile number:  (•) •

 

4.                                       In case of any conflict between the
text of the Plan and the text of this Agreement, the text of the Plan shall
govern.

 

5.                                       The General Partner and the Participant
hereby agree to comply with terms of the Plan as it may be amended from time to
time.  Within 30 days of the date on which any Plan amendment becomes effective,
the General Partner shall provide the Participant with an amended copy of the
Plan together with a memo outlining the amendments made.  The Participant also
agrees to comply with any and all applicable laws and policies of regulatory
authorities, to furnish to the General Partner any and all information and
undertakings as may be required to permit compliance by the Participant or the
General Partner with any such laws and to consent to any revisions of the Plan
and this Agreement as may be required to permit compliance by the General
Partner with any such laws and policies or as the General Partner determines to
be necessary or desirable.

 

6.                                       The Participant understands that there
may be restrictions on the Participant’s right to sell the Common Units related
to any Share Units within the United States and accordingly, agrees not to do so
without prior discussion with, and approval by, the General Partner.

 

7.                                       This Agreement shall be governed by and
interpreted in accordance with the laws in force in the State of Delaware.

 

8.                                       In connection with the Participant’s
execution of this Agreement, the Participant provides the confirmations, which
are included in Schedule B hereto, which is incorporated in and forms part of
this Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties hereto have executed these presents as of the day
and year first written above.

 

 

 

TC PipeLines GP, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Per:

 

[Name of Participant]

 

 

 

 

 

 

 

 

 

 

 

 

 

Per:

 

Witness

 

 

 

 

15

--------------------------------------------------------------------------------


 

Schedule B

 

To

The TC PipeLines GP, Inc.

Share Unit Plan for Non-Employee Directors (2007)

 

In connection with the Share Units to be credited to the Participant’s account
and the Participant’s receipt of Common Units under the Plan, the Participant
confirms that:

 

(1)                                  The Participant will receive the Share
Units and any related Common Units for its own account for investment and not
with a view to, or for resale in connection with, any distribution thereof or of
any interest therein that would violate the United States Securities Act of 1933
(the “Securities Act”).

 

(2)                                  The Participant agrees that the
certificates representing any Common Units delivered under the Plan (and, until
the transfer agent for the Common Units is otherwise advised by the General
Partner, any certificates issued in exchange or substitution for or on
registration of transfer of such securities) shall, at the request of the
General Partner, on behalf of the Partnership, bear the following legend:

 

“THE COMMON UNITS EVIDENCED BY THIS UNIT CERTIFICATE HAVE NOT BEEN AND WILL NOT
BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 (THE “SECURITIES
ACT”).  ACCORDINGLY, THE UNITS MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT OR AN
EXEMPTION THEREFROM.”

 

(3)                                  The Participant has been afforded an
opportunity to ask questions and receive answers concerning the terms and
condition of the Plan and to obtain such additional information with respect to
the Partnership and the Plan as the Participant has requested.

 

(4)                                  The Participant is an “accredited investor”
as defined in Rule 501(a) under the Securities Act.

 

--------------------------------------------------------------------------------